Case 1:16-cv-01115-DJS Document 123-1 Filed 07/17/19 Page 1 of 4

Shared from the 3/24/2019 Albany Times Union eEdition

LAW ENFORCEMENT

Deadly shooting follows officer

Troy detective finds promotion elusive, credibility challenged as
prosecution witness

By Kenneth C. Crowe if

 

freNCh

i ae

Pras

mon*=T —=z:

| a “POLIC

Sr ence fe

a
sie apemale eae Sees ‘
size
ae wchs ound
> 7
ar itt

times union archive

 

troy police investigate the April 2016 fatal shooting of edson thevenin by detective Sgt. randall french after a brief car chase
ended on the Collar City Bridge with the officer alleging he was pinned by tevenin’s vehicle before opening fire.
Case 1:16-cv-01115-DJS Document 123-1 Filed 07/17/19 Page 2 of 4
Troy

Detective Sgt. Randall French took the stand this past week in a Rensselaer County Court animal abuse
criminal trial to find his 2016 fatal shooting of a DWI suspect overshadows his credibility as a prosecution
witness,

Since former Rensselaer County District Attorney Joel E. Abelove
rushed a grand jury presentation within four days of French
shooting Ed-sonTheveninduring a DWI traffic stop on April 17,
2016, the nearly 16-year Troy Police Department veteran has
seen his career impacted by the eight bullets he fired that
morning.

French has been passed over twice for promotion to captain

despite his ranking first on the civil service list. He also faces a

multi-million-dollar federal lawsuit filed by Thevenin’s widow.

And his motives in conducting investigations are open to cross-

examination when he is a prosecution witness, as the animal
cruelty case demonstrates.

It's a situation that could grow more intense now that French commands the city's reorganized drug unit.

“It’s unfortunate that Randy is in this position because of politics,” said Officer Nick Laviano, president of
the Troy Police Benevolent Association. He believes the former district attorney's handling of the Thevenin
case was warped by an effort to forestall the state taking over the probe.

“Joel Abelove wanted to flex his muscles to Andrew Cuomo,” Laviano said.

Laurie Shanks, a criminal defense attorney and Albany Law School professor emerita, said French will be
haunted by the way Abelove handled the shooting for the rest of his time in law enforcement

Abelove did a disservice to Thevenin’s family and the citizens of Troy as well as French for not having the
case thoroughly and properly examined, Shanks said.

"Abelove created a situation where there was no possibility (French) could be held responsible,” Shanks
said. “There will always be a cloud over (French) to the end of his career.”

Abelove could not be reached for comment. In December 2017, the district attorney was indicted by a
county grand jury for his handling of the shooting, but the case brought by the state attorney general was
dismissed last June by a judge who said the state had exceeded its authority.

The investigation of Thevenin’s death was complicated by the ongoing tug of war between Cuomo and
county district attorneys over the governor's executive order empowering the attorney general to probe
the deaths of unarmed civilians during encounters with police. It was in that context that Abelove quickly
presented the Thevenin case to a county grand jury.

French was not asked to waive his immunity when he testified before the grand jury investigating his
shooting of Thevenin. That alone meant he couldn't be charged in the case.

Last week, it was French's far less consequential investigation of the fatal injuries to a small 13-year-old dog
named Mya over Thanksgiving 2017 that opened him up to cross-examination by William Roberts, defense
attorney for Gloria Carmona, the home health aide and mother of two who was charged in the case.
Case 1:16-cv-01115-DJS Document 123-1 Filed 07/17/19 Page 3 of 4

“This case was toxic because it was tainted by Randy, a toxic police officer,” Roberts told the jury of six men
and six women in Rensselaer County Court.

Judge Jennifer Sober ruled Thursday that Roberts could question French about aspects of the federal civil
lawsuit filed by Thevenin's widow as he attempted to impeach the detective's credibility, especially on the
statement he wrote describing his December 2017 interview of Carmona. Roberts also questioned him
about aspects of the attorney general's report on his fatal shooting of Thevenin.

Assistant District Attorney Nick Dorando was able to stop part of Roberts’ attempt to question French, but
in his closing argument had to remind the jury that French was not on trial.

Mayor Patrick Madden has attacked the attorney general's report on the shooting investigation as factually
inaccurate, though he has never explained his reasons for taking that stance. A spokesman said the mayor
had no comment due to the pending litigation, in which the city is a co-defendant with French.

French testified he had not paid attention to either the federal lawsuit or the attorney general's findings.
When Roberts asked about testimony from three civilian witnesses in the shooting, French said he was not
aware of their accounts.

“It is incredible that he is taking it lightly,” Shanks said. She thinks it's hard to believe that French would not
have paid attention to the attorney general’s investigation, as it occurred at the time that he faced the
possibility of being indicted in Thevenin’s death.

On Thursday, French testified that he felt he shouldn't have been passed over for promotion. The PBA has
sued the city over failing to promote French and two other sergeants. The city Civil Service Commission is
expected to approve a new captain promotional list Tuesday. French, a Rensselaer Polytechnic Institute
graduate with a degree in applied mathematics, is expected to be at the top of the list again.

Roberts quizzed French on whether he “fabricated and disseminated false accounts” regarding the
Thevenin shooting. French said he never did that.

Outside court after his testimony, French declined to comment on the case and his professional situation.

The only extensive remarks from French about the fatal shooting come in his deposition, quoted by the city
of Troy and his attorneys in a Feb. 28 motion to dismiss the federal litigation.

In that document, French extensively describes the initial traffic stop of Thevenin, then the pursuit when
Thevenin drove off. Once Thevenin was stopped again, French said he squeezed out of his patrol vehicle
and his leg became pinned between his vehicle and Thevenin’s car. Thevenin’s vehicle was rewing its
engine and pinned him, according to French's testimony.

“I was afraid | was going to die,” French testified about his reason for firing at Thevenin. French said he
attempted to reload but couldn't reach his reserve magazine because he was pinned. Other officers arriving
at the scene testified they heard French yelling “stop” and that he was pinned.

The PBA’s Laviano called him an “excellent officer.” The PBA awarded French its Silver Shield award in 2018
for his actions in the Thevenin traffic stop.

French recently was given command of the Special Operations Section, as the reorganized drug unit is now
called. French bid for the position under the PBA contract and was given the position based on seniority.

The drug unit was disbanded after its members conducted an illegal warrantless search in June 2017. Two
detectives assigned to the unit pleaded guilty in the case.
Case 1:16-cv-01115-DJS Document 123-1 Filed 07/17/19 Page 4 of 4

With French in command, a defense attorney will be able to question the truthfulness of the officers he
commands, Shanks said.

On Friday, the jury acquitted Carmona of felony cruelty to animals and misdemeanor animal abuse. Two
jurors, who declined to be identified, said they could not rely on the statement French took from Carmona.
They also said the detective sergeant didn't conduct a thorough investigation, resulting in a lack of
evidence.

“This is just the beginning of Randy French’s problems in the courtroom,” Roberts said. “When faced with a
credibility issue, juries are going to have a hard time believing Randy French.”

* kcrowe@timesunion. com» 518-454-5084 + @ KennethCrowe

“Abelove created a situation where there was no possibility (French) could be held responsible, There will always
be a cloud over (French) to the end of his career.”
~~ Laurie Shanks, criminal defense attorney and Albany Law School professor emerita

See this article in the e-Edition Here
